DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 7/29/2022 has been entered. Claims 1-27 are pending. Claims 1-23 and 26-27 are currently rejected. Claim 24 and 25 are objected to as being dependent upon a rejected base claim.
	
Claim Rejections - 35 USC § 103
1) Claims 1-7, 13-20, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0359057 A1) hereinafter “Yang”, in view of Huang et al. (US 2018/0014323 A1) hereinafter “Huang”.
	Regarding claim 1:
Yang discloses a system to support uplink data throughput improvement for a time division duplex (TDD) system, comprising: 
a dimensioning unit (Fig. 14, 112) that configures a plurality of parameters for a physical uplink control channel (PUCCH) of a uplink channel (Para. [0076] and [0079], PF4 resources configured for a PUCCH) between a user equipment (UE) (Fig. 8, UE) and a base station (Fig. 8, BS) in the TDD system (Para. [0058]-[0060]) such that the PUCCH of the uplink channel utilized by the UE is restricted to only one or more radio bearers (RBs) of the uplink channel and a physical uplink shared channel (PUSCH) of the uplink channel  is reserved and increased in terms of RBs made available (Para. [0095], PUCCH signal is not allowed to be configured using the overlapped resource, which allows PUSCH signal to be configured using the overlapped resource); 
configure the PUCCH to increase data throughput of the physical uplink channel according to the plurality of parameters for the PUCCH such that the PUCCH of the uplink channel utilized by the UE is restricted to only the one or more RBs of the uplink channel and the PUSCH of the uplink channel is increased in terms of RBs made available (Para. [0095], PUCCH signal is not allowed to be configured using the overlapped resource, which allows PUSCH signal to be configured using the overlapped resource).
Yang does not disclose the dimensioning unit that stores the plurality of parameters for PUCCH configuration at the base station of the TTD system; said UE configured to read the plurality of parameters for PUCCH configuration from the base station and store the plurality of parameters at the UE. 
	Huang teaches a UE receives and stores PUCCH configuration information stored in a base station (Para. [0092]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Huang to include the feature the dimensioning unit configured to store the plurality of parameters for PUCCH configuration at the base station of the TTD system, said UE configured to read the plurality of parameters for PUCCH configuration from the base station and store the plurality of parameters at the UE2, in order to reduce signaling overhead between UE and base station when UE determines the PUCCH configuration. 
	Regarding claim 2:
Yang further discloses the UE is a mobile device or a data terminal (Para. [0005], user equipment in a wireless communication system).
Regarding claim 3:
Yang further discloses the plurality of configured PUCCH parameters include a channel quality indicator (CQI) report, which carries information on quality of the uplink channel in the TDD system (Para. [0011], [0048], [0056], [0063], [0064], channel state information, CSI).
	Regarding claim 4:
Yang further discloses the dimensioning unit increases data throughput of the physical uplink channel between the UE and the base station by configuring the CQI report of the uplink channel (Para. [0011], [0056], [0063], [0064]).
	Regarding claim 5:
Yang further discloses the dimensioning unit sets periodicity of the CQI report and/or the RBs according to the plurality of parameters for PUCCH configuration (Para. [0008]-[0010], [0078]) to increase data throughput of the physical uplink channel (intended result).
Regarding claim 6:
Yang further discloses the dimensioning unit sets the periodicity of the CQI report to coincide with an allocated rank indicator (RI) configuration index of the TDD system (Para. [0064], Fig. 9).
Regarding claim 7:
Yang further discloses the dimensioning unit generates and transmits an acknowledgement (ACK) report in the form of a hybrid automatic repeat request (HARQ) (Para. [0011], [0043], [0048], [0052], [0063]) to increase data throughput of the physical uplink channel (intended result), wherein the HARQ is a combination of high-rate forward error-correcting coding and ARQ error-control, on one or more of the PUCCH parameters.
Regarding claim 13:
Yang further discloses the dimensioning unit schedules the UE to be within a certain time period from the last time it was scheduled in a downlink (Para. [0059]-[0061]) so that delay sensitive traffic's part of quality of service (QoS) criteria of the TTD system is met (intended result).
	Regarding claim 14:
Yang further discloses the dimensioning unit handles the RBs and/or an Internet protocol (IP) multimedia subsystem (IMS) signaling in a priority manner (Para. [0095]) in order to meet the QoS criteria of the TDD system (intended result).
	Regarding claims 15-20, and 26-27:
	Similar to claims 1-7 and 13-14.  Rejections of claims 1-7, and 13-14 are applicable. 

2) Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Huang, and further in view of Li et al. (US 2019/0098654 A1) hereinafter “Li”.
	Regarding claims 8 and 21:
Yang does not disclose the dimensioning unit determines and stores a same set of scheduling request (SR) parameters of the TDD system in both the base station and the UE such that the number of RBs available for PUSCH transmission is increased (intended result); the UE is configured to read the scheduling request parameters and set the periodicity and/or RB resources according to the scheduling request parameters.
Li teaches determining and storing a same set of scheduling request (SR) parameters in both a base station and a UE, and reading the scheduling request parameters and setting periodicity and/or RB resources according to the scheduling request parameters (Para. [0116]-[0118], [0123]; Fig. 5, 515; Fig. 9, 915).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Li to include the feature the dimensioning unit determines and stores a same set of scheduling request (SR) parameters of the TDD system in both the base station and the UE such that the number of RBs available for PUSCH transmission is increased, the UE is configured to read the scheduling request parameters and set the periodicity and/or RB resources according to the scheduling request parameters, in order to improve latency and reliability of scheduling request transmission. 

3) Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Huang, and further in view of Li et al. (US 2021/0281448 A1) hereinafter “Li”.
	Regarding claim 9 and 22:
Yang does not disclose the dimensioning unit determines and stores a same set of sounding reference signal (SRS) parameters of the TDD system in both the base station and the UE in such a manner that the number of RBs available for PUSCH transmission is increased (intended result); the UE is configured to read the SRS parameters and set the periodicity and/or RB resources of SRS configuration according to the SRS parameters.
Li teaches determining and storing a same set of sounding reference signal (SRS) parameters in both a base station and a UE, and reading the SRS parameters and setting periodicity and/or RB resources according to the SRS parameters (Para. [0109]-[0111], [0138]-[0140]; Fig. 5, 515; Fig. 9, 915).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Li to include the feature the dimensioning unit determines and stores a same set of sounding reference signal (SRS) parameters of the TDD system in both the base station and the UE in such a manner that the number of RBs available for PUSCH transmission is increased (intended result); the UE is configured to read the SRS parameters and set the periodicity and/or RB resources of SRS configuration according to the SRS parameters, in order to improve latency and reliability of sounding reference signal transmission. 
	
4) Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Huang, and further in view of Krishnamoorthi et al. (US 2018/0035451 A1) hereinafter “Krishnamoorthi”.
	Regarding claims 10 and 23:
Yang does not disclose a plurality of UEs wherein periodicity of the plurality of UEs in the TDD system for one or more of periodic CQI, scheduling request (SR), and sounding reference signal (SRS) is the same.
	Krishnamoorthi teaches the periodicity of a plurality of UEs in the TDD system for one or more of periodic CQI, scheduling request (SR), and sounding reference signal (SRS) is the same (Para. [0060]-[0063]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in view of the teaching by Krishnamoorthi to include the feature a plurality of UEs wherein periodicity of the plurality of UEs in the TDD system for one or more of periodic CQI, scheduling request (SR), and sounding reference signal (SRS) is the same, in order to avoid potential collision between uplink data and periodic uplink control data.
	
Allowable Subject Matter
Claim 11, 12, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

	Response to Arguments
Claim Objections:
The objection to claim 1 and 15 have been withdrawn in view of the amendments to the claims.
Rejections under 35 U.S.C. 112:
The rejections of claims 1, 4-9, and 11-14 under 35 U.S.C. 112 have been withdrawn in view of the amendments to the claims.
Rejections under 35 U.S.C. 103:
Applicant's arguments with respect to claim 1 have been fully considered but they are not persuasive.   Applicant argues Yang does not disclose PUSCH of the uplink channel is reserved and increased in terms of RBs made available.  Page 9, Remarks.  Examiner respectfully disagrees.  
Yang describes in paragraph [0095],
[0095] When the PUCCH/PUSCH simultaneous transmission is configured, if a PUCCH RB resource is overlapped with a PUSCH RB resource, a PUCCH signal is configured using a remaining resource (partial PUCCH) only except the overlapped resource and a PUSCH signal can be configured using all of originally allocated configured resources (full PUSCH). In order to configure the partial PUCCH, puncturing or rate-matching can be performed on a PUCCH in consideration of the overlapped resource. Meanwhile, a (maximum) UCI payload size on a PUCCH can be reduced in reverse proportion to a size of the overlapped resource (compared to a size when there is no overlapped resource). Hence, a payload size of a UCI, which is scheduled to be transmitted in a corresponding subframe, can be reduced according to the decrease of the (maximum) UCI payload size on the PUCCH. To this end, A/N bundling is performed and a part of p-CSI(s) can be dropped. The A/N bundling can be performed in a manner that A/N is compressed into 1-bit (or 2-bit) through logical AND arithmetic. The p-CSI(S) can be sequentially dropped according to a priority. If the (maximum) UCI payload size on the PUCCH is decreased in consideration of the overlapped resource, it may be able to prevent the increase of a code rate of UCI, thereby securing transmission reliability.  (emphasis added)

Thus, Yang teaches when a PUCCH RB resource and a PUSCH resource is overlapped, the PUCCH
loses the overlapped resource, and the PUSCH is allowed to use the overlapped resource. By the broadest reasonable interpretation, Yang teaches PUSCH of the uplink channel is reserved and increased in terms of RBs made available. 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465